Citation Nr: 0628733	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  97-19 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for L4-L5 disc herniation, status post 
L5-S1 laminectomy, as a result of treatment received from a 
Department of Veterans Affairs medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
PTSD and from a February 1998 rating decision which denied 
benefits under 38 U.S.C.A. § 1151, for L4-L5 disc herniation.

The veteran testified before the undersigned at a December 
2004 videoconference hearing.  A transcript has been 
associated with the file.  

In March 2005, the Board remanded this case for additional 
development.  It is now back before the Board for appellate 
determination.  

The issue of an compensation under 38 U.S.C.A. § 1151 for L4-
L5 disc herniation is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible, verifying evidence of the veteran's 
stressors.  



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for PTSD

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2005).  At the 
time the veteran's claim for service connection for PTSD was 
filed in 1996, the requirements for service connection for 
PTSD were: medical evidence establishing a clear diagnosis of 
the condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in- service stressor.  38 C.F.R. § 3.304(f) (1996).  
Throughout the course of this appeal, the RO considered both 
versions of 38 C.F.R. § 3.304(f).  The amended version of 
section 3.304(f) is somewhat more favorable as it removed the 
requirement of a "clear" diagnosis of PTSD and replaced it 
with the specific criteria that a PTSD diagnosis must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
mandates that for VA purposes, all mental disorder diagnoses 
must conform to the Diagnostic & Statistical Manual of Mental 
Disorders (4th ed.) (DSM- IV).  Regardless, the change in 
regulation has no bearing on this case, since both versions 
require evidence that the claimed in-service stressor 
actually occurred - the dispositive factor here, as discussed 
in more detail below.

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The veteran has numerous diagnoses of PTSD.  The Board notes 
that the veteran has even been voluntarily hospitalized for 
PTSD.  The disorder is attributed to the veteran's service in 
Vietnam.  However, "[j]ust because a physician or other 
health professional accepted appellant's description of his 
Vietnam experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The veteran's friends and family 
have also submitted statements indicating that the veteran 
changed on his return from Vietnam, becoming aggressive and 
moody, and prone to fits of rage.  These descriptions are 
consistent with PTSD.  Nevertheless, the Board's inquiry does 
not end there.  A finding that the veteran engaged in combat 
with the enemy during active service, or independent evidence 
which confirms his account of in-service stressors is 
necessary to establish service connection for PTSD.

The veteran has identified four stressors which he claims 
brought about his PTSD, all occurring while he served in 
Vietnam.  The veteran has indicated that he experienced 
combat which inflicted great stress.  He has spoken of an 
incident during which he claims to have been kidnapped.  The 
third stressor is an assault he suffered at the hands of 
several U.S. troops, apparently as a random act of violence.  
The veteran has also alluded, at various times, to a fourth 
stressor in letters to VA indicating that he was assigned to 
a variety of highly stressful and dangerous jobs in 
Intelligence, also while in Vietnam.  The Board will address 
the possible stressors in that order.  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991).

Combat

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that:

"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran 
was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted 
as conclusive as to their actual occurrence and no 
further development for corroborative evidence will be 
required, provided that the veteran's testimony is found 
to be 'satisfactory,' e.g., credible, and 'consistent 
with the circumstances, conditions, or hardships of 
[combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki.

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does 
not mean that he himself engaged in combat with the enemy.  
Id.  Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, the claimant's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

The record does not support a finding that the veteran was in 
combat.  The veteran is not the recipient of an award or 
citation that indicates that he was in combat in Vietnam.  
Review of the veteran's personnel records does not indicate 
combat experience.  The veteran's records indicate that he 
was assigned to dial central office repair with the 160th 
Signal Group.  Using information provided by the veteran, the 
RO attempted to request unit records from the National 
Archives.  The National Archives responded that they 
possessed over forty seven thousand pages of documents about 
the 160th Signal Group for the dates provided by the veteran.  
The RO has, on several occasions, requested more detailed 
information about the veteran's experiences.  The veteran has 
responded with even more stories about his service, but never 
in sufficient detail to permit a search of archival material.  
This will be discussed in the Veterans Claims Assistance Act, 
infra.  As a result, the Board is left with only the 
veteran's service personnel records, which record only that 
he was in the 160th Signal Group and that he became an 
instructor.  

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, the claimant submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because there is no independent evidence that 
the veteran engaged in combat.  Although the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
(now the Joint Service Center for Unit Records and Research 
or JSCURR) indicated in 1998 that the 160th Signal Group 
encountered "significant combat situations" during the time 
the veteran served in Vietnam, he has never identified a 
particular time period or situation as a stressor that has 
been verified.  The fact that the overall unit encountered 
combat situations does not necessarily lead to a conclusion 
that the veteran did, especially when he has not specifically 
alleged that this occurred in his situation.  

The only evidence of record that the veteran engaged in 
combat with the enemy is his own testimony.  The Board finds 
that the veteran did not engage in combat with the enemy.  
See VAOPGCPREC 12-99.  Concordantly, the Board also finds 
that the preponderance of the evidence is against 
verification of combat as the veteran's claimed stressor.

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen v. Brown, 10 Vet. App 128, 147 
(1997) (citing Moreau, 9 Vet. App. at 395).  

Kidnapping

The veteran contends that he was kidnapped in Vietnam, held 
for two days at which time he escaped and returned to his 
unit.  The veteran states that he attempted to report this 
incident to a superior officer.  He claims that, instead of 
filing a report, his superior officer filed two Article 15 
charges.  The Board has reviewed the Article 15 charges and 
can find no allegation or mention of kidnap in them.  The 
veteran was absent for two days from formation in October 
1970 and was accordingly charged.  The evidence of record 
consists solely of the veteran's statements that he was 
kidnapped.  There are no statements or reports of any kind 
supporting these contentions from a source other than the 
veteran.  

Moreover, the veteran's statements as to the circumstances of 
this incident are not consistent with the record.  He states 
this occurred around February 22 (presumably 1971), since 
that was his wedding anniversary, and he remembers the 
significance of that date.  Although information in the file 
indicates this was the date of his marriage (in 1970, before 
he went to Vietnam), the Article 15s that he said resulted 
because he was absent for duty as a result of being kidnapped 
occurred in October 1970.  There are no incidents shown for 
the February 1971 time period.
Kidnapping is not a combat related event, and some 
verification must be had.  See Moreau, supra.  The Board 
finds that this stressor has not been verified as required 
for service connection.

Personal Assault

The Board notes that the reported beating at the hands of 
other U.S. troops is considered a personal assault under VA 
regulations.  In Patton v. West, 12 Vet. App. 272, 278 
(1999), the U.S. Court of Appeals for Veterans Claims (Court) 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to a claim of entitlement to service connection 
for PTSD based on an alleged personal assault, 38 C.F.R. § 
3.304(f) was amended in March 2002.  The veteran filed his 
claim prior to that date; however, the amendment did not work 
a substantive change on the law.  See 65 FR 61132 (October 
16, 2000).  The amendment describes the types of evidence 
necessary to establish the claim and VA's heightened duty to 
assist in these cases.  The current versions states as 
follows:

(3) If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate 
the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited 
to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that 
may be found in these sources.  Examples of behavior 
changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for 
a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic 
or social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on in- 
service personal assault without first advising the 
claimant that evidence from sources other than the 
veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence 
that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it 
indicates that a personal assault occurred.

Even when considering the factors listed in 3.304(f)(3), 
there is no evidence but the veteran's word that he was 
beaten.  The veteran has indicated that the beating was 
severe.  In reviewing the veteran's service medical records, 
the Board notes that he did not receive treatment for 
bruises, contusions, or any other symptom that might follow a 
fight at any time in-service.  The veteran does have a 
history of substance abuse following service.  The veteran 
indicates that he began drinking during service.  He does not 
allege that he began drinking as a result of a personal 
assault, merely as a reaction to being in Vietnam.  There is 
no evidence which would connect the veteran's drinking to the 
assault.  In reviewing the statements of family and friends, 
the Board can find no mention of the assault.  They describe 
the symptomatology of PTSD, but there is no evidence which 
would tie the symptoms to a specific event.  The Board can 
find no other evidence of record which might corroborate the 
assault.  Again, the law requires some form of evidence which 
can verify the stressor; this record cannot support 
verification of an in-service personal assault.  See Moreau, 
supra.  



Intelligence Activities

The Board turns to the most nebulous of the veteran's claimed 
stressors, his work for Intelligence while in Vietnam.  The 
veteran contends that he performed special duties that are 
not accounted for in his personnel records.  He states that 
he surveilled and photographed suspected enemy agents, 
including U.S. personnel, for a CIA operation.  The veteran 
indicates that he reported to individuals outside of his 
regular chain of command.  Unsurprisingly, no mention of this 
appears in the veteran's personnel records.  The RO was 
unable to verify this through either the United States Armed 
Services Center for Research of Unit Records (USASCRUR) (now 
the Joint Service Center for Unit Records and Research or 
JSCURR) or from the National Technical Information Service 
(NTIS).  The veteran has refused to provide any further 
information regarding his work.  No further records request 
may be performed.  As discussed above, the stressor element 
requires independent corroboration.  The Board cannot grant 
service connection based on this stressor.  

Conclusion

In short, the Board finds that the preponderance of the 
evidence is against verification of any of the veteran's 
stressors.  The law requires verification; therefore the 
claim for service connection for PTSD is denied.  See 
38 C.F.R. § 3.304(f) (2005).  As the claim fails for lack of 
a credible, verified stressor, further inquiry into a nexus 
between the PTSD and the stressor is moot.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  See Gilbert, 1 Vet. App. at 53.



Veterans Claims Assistance Act

With respect to the veteran's PTSD claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in March 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  During the Board's prior review of this case, a 
deficiency in VCAA notice was identified.  On remand, proper 
and complete notice was provided for the PTSD claim in a 
March 2005 letter.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The March 2005 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection for PTSD, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  Private medical records identified by the veteran have 
been obtained, to the extent possible.  The veteran has at no 
time referenced outstanding medical records that he wanted VA 
to obtain or that he felt were relevant to the claim.  The 
Board found VA records in the Social Security records that do 
not appear elsewhere in the record.  This leads the Board to 
suspect the record is incomplete.  However, the veteran's 
claim failed for lack of verification of an in-service 
stressor.  His current medical state is not in question.  As 
the VA medical records cannot provide verification of an in-
service event, there is no prejudice in proceeding.  

VA has a heightened duty to assist in PSTD claims based on 
personal assault.  Because of the need to verify stressors, 
VA has sent questionnaires to veterans in order to obtain 
information about the locations, dates, circumstances and 
other particulars regarding PTSD stressors.  This information 
request has been recognized as integral to the process and a 
necessary step.  See Patton v. West, 12 Vet. App. 272 (1999).  
The RO has sent numerous letters over the course of several 
years (July 1997, May 1998, and January 2003) to the veteran 
asking for greater specificity regarding his alleged in-
service stressors.  The veteran has not provided information, 
particularly dates, specific enough to allow for verification 
of his stressors.  The RO has attempted verification with the 
information of record; however, the record keepers indicate 
that the information is too vague for a proper search.  The 
Board finds that the duty to assist is satisfied on this 
point. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals 
for Veterans Claims has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
38 U.S.C.A. § 5103A(d), to provide an appellant with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran has also brought a claim for permanently 
aggravating a preexisting back condition while hospitalized 
from November to December 1996 at the Bay Pines VA Medical 
Center in the Stress Treatment Program.  The veteran contends 
that the Program sent patients on a bowling trip where the 
veteran reinjured his back.  The RO has denied this claim on 
the grounds that evidence did not show that the veteran was 
compelled to undertake the activity.  As a result, no 
development of a relationship to the injury while 
hospitalized and any present disability has occurred.  

The Board notes that the VA General Counsel's Precedential 
Opinion 7-97 addresses whether a hospitalized patient can be 
eligible for 38 U.S.C.A. § 1151 benefits for recreational 
activities.  In particular, the opinion states "Where 
participation in the activity is required or encouraged as 
part of a of a treatment program, the activity would 
generally be a condition or incident of hospitalization."  
General Counsel noted that the Veterans Health Administration 
(VHA) program guides recommend the use of "activity 
therapy," including physical activity and games, in 
treatment of substance abuse.  It is commonly known that such 
activities are also routinely part of in-patient mental 
health care.

The veteran did complain of increased back pain during the 
Stress Treatment Program.  The medical evidence acquired 
through the veteran's Social Security records indicates that 
the veteran had disc herniations prior to the Program and a 
disc herniation at L4-L5 after.  Whether this has resulted in 
a permanent disability, or whether this represents additional 
disability, the Board cannot say.  The last, thorough 
available medical examination is from January 1999.  The July 
2003 VA examination was not sufficient to demonstrate that no 
permanent aggravation of the veteran's disability existed, as 
it was only part of a general examination and included no 
radiological examinations or findings.  The Board remands for 
a medical examination and opinion as to whether the veteran's 
preexisting back disability was permanently aggravated by his 
bowling accident.  

Finally, the Board discovered VA treatment records for the 
veteran's back disability, including x-ray examinations, from 
1998 in the veteran's Social Security records.  These VA 
records were not present anywhere else in the claims file, 
leading the Board to suspect that the file is incomplete.  In 
discharge of VA's duty to assist, all VA medical records from 
the date of the 1996 hospitalization through the present 
should be associated with the file.


Accordingly, the case is REMANDED for the following action:

1.  The veteran's VA medical treatment 
records from November 1996 to the present 
should be associated with the file.

2.  After associating the veteran's 
records with the file, the veteran should 
be scheduled for a VA examination.  All 
indicated tests should be performed, 
including radiological exams.  The claims 
file should be reviewed prior to the 
examination.  The examiner should be asked 
to review and discuss all records of 
preexisting back disability, the November 
1996 bowling injury and the veteran's 
current state of back disability and, 
thereafter, to provide a medical opinion 
as to:
*	whether the medical evidence shows 
the veteran has additional lumbar 
spine disability following the 1996 
injury, and if so,
*	whether the veteran's current level 
of disability is the result of 
permanent aggravation of the 
preexisting disability by the 1996 
injury.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim on the 
merits. If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


